Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments

The following is a final office action in response to applicant’s amendment filed on 01/27/2021 for response of the office action mailed on 10/27/2020. Claims 7, 11 and 12 were amended. Claims 8 and 14 were cancelled. Claims 16-18 are newly added. Therefore, claims 7, 10-12, and 16-18 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 01/27/2020, with respect to “User terminal, radio base station and radio communication method” have been considered but are moot. The applicant only provided conclusory statements without providing supporting rationale. Therefore, the arguments are not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. (US20140086112, henceforth “Stern-Berkowitz”) in view of Zhang et al. (US20160352551, henceforth “Zhang”).

Regarding claim 7, Stern-Berkowitz teaches a terminal (Fig. 4B, item 102; Fig. 5 item 501) comprising: 
a receiver that receives information about a numerology and information about at least one of a periodicity (FIG. 2 shows a TDD UL/DL configurations. FIGS. 3A-3F show embodiments of RE locations. Table 1 shows the TDD UL/DL configurations along with the UL/DL switching point periodicity of the configurations, see [0023]. Fig. 5 shows the WTRU 501 receives a first TDD UL/DL frame configuration and a second TDD UL/DL frame configuration from an eNB 502 at steps 503 and 504 respectively. In step 505, the wireless receive/transmit unit receives an indication of directions to use for subframes with conflicting directions between the first TDD UL/DL frame configuration and the second TDD UL/DL frame configuration, see [0340]. A WTRU receives information in some or all of the OFDM symbols of a subframe, see [0168]. The used sub-carrier spacing for this particular specification is 15 kHz. A reduced sub-carrier spacing mode using 7.5 kHz is also possible, see [0002]. This technique is used by a receiver that receives information about a numerology and information about a periodicity for a resource not available for downlink shared channel (PDSCH) transmission. The missing/crossed out limitations will be discussed in view of Zhang.); and 
a processor that controls PDSCH reception based on the information about the numerology and the information about the at least one of the periodicity (Fig. 4B shows a system diagram of a  The missing/crossed out limitations will be discussed in view of Zhang.),
wherein the receiver receives the information about the at least one of the periodicity (The WTRU receives one or more indications of UL/DL direction of subframes through higher layer and/or physical layer signaling, see [0152]. The second TDD UL/DL configuration may be WTRU-specific and may be transmitted by the eNB in RRC signaling which may be WTRU-specific or dedicated signaling. The indication of directions to use for subframes with conflicting directions is transmitted by the eNB in RRC or physical layer signaling. See [0340]. The missing/crossed out limitations will be discussed in view of Zhang.).
 a receiver that receives information about a numerology and information about at least one of a periodicity and a symbol for a resource not available for downlink shared channel (PDSCH) transmission, (2) a processor that controls PDSCH reception based on the information about the numerology and the information about the at least one of the periodicity and the symbol (3) the receiver receives the information about the at least one of the periodicity and the symbol for the resource not available for PDSCH transmission by higher layer signaling. However, Zhang discloses the missing/crossed limitations comprising: (1) a receiver that receives information about a numerology and information about at least one of a periodicity and a symbol for a resource not available for downlink shared channel (PDSCH) transmission, (2) a processor that controls PDSCH reception based on the information about the numerology and the information about the at least one of the periodicity and the symbol for the resource not available for PDSCH transmission, in a configuration supporting communication using a plurality of numerologies, (3) the receiver receives the information about the at least one of the periodicity and the symbol for the resource not available for PDSCH transmission by higher layer signaling (For items 1, 2 and 3: The method includes receiving an indication of a value of a first subcarrier spacing and a value of a first sub-frame duration for the first type of numerology signal to be applied to a first sub-frame of OFDM symbols, see [0006]. The OFDM numerology schemes permit one or more of: multiple subcarrier spacing options; multiple transmission time interval (TTI) options; multiple cyclic prefix (CP) options; multiple carrier bandwidth options; and multiple fast Fourier Transform (FFT) sizes. Accordingly, the OFDM 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Stern-Berkowitz’s terminal by adding the teachings of Zhang in order to make a more effective terminal by allowing for the optimal selection of parameters for each service group and, thus, facilitating overall system efficiency, see (Zhang, [0036].).
 Regarding claim 11, Stern-Berkowitz teaches a radio communication method for a terminal, comprising: 
receiving information about a numerology and information about at least one of a periodicity and (FIG. 2 shows a TDD UL/DL configurations. FIGS. 3A-3F show embodiments of RE locations. Table 1 shows the TDD UL/DL configurations along with the UL/DL switching point periodicity of the configurations, see [0023]. Fig. 5 shows the WTRU 501 receives a first TDD UL/DL frame configuration and a second TDD UL/DL frame configuration from an eNB 502 at steps 503 and 504 respectively. In step 505, the wireless receive/transmit unit receives an indication of directions to use for subframes with conflicting directions between the first TDD UL/DL frame configuration and the second TDD UL/DL frame configuration, see [0340]. A WTRU receives information in some or all of the OFDM symbols of a subframe, see [0168]. The used sub-carrier spacing for this particular specification is 15 kHz. A reduced sub-carrier spacing mode using 7.5 kHz is also possible, see [0002]. This technique is used for receiving information about a numerology and information about a periodicity for a resource not available for downlink shared channel (PDSCH) transmission. The the information about the at least one of the periodicity (The WTRU receives one or more indications of UL/DL direction of subframes through higher layer and/or physical layer signaling, see [0152]. The second TDD UL/DL configuration may be WTRU-specific and may be transmitted by the eNB in RRC signaling which may be WTRU-specific or dedicated signaling. The indication of directions to use for subframes with conflicting directions is transmitted by the eNB in RRC or physical layer signaling. See [0340]. The missing/crossed out limitations will be discussed in view of Zhang.); and  33423542Application No.: 16/320,641Docket No.: 17786-632001 
controlling PDSCH reception based on the information about the numerology and the information about the at least one of the periodicity (Fig. 4B shows a system diagram of a wireless transmit/receive unit (WTRU) 102. The WTRU 102 includes a processor 118, a transceiver 120, a transmit/receive element 122 and other elements, see [0071]. The processor 118 is coupled to the transceiver 120, which is coupled to the transmit/receive element 122, see [0072]. The processor together with the transceiver control the DL reception/UL transmission. The WTRU 501 follows (or uses) 506 the first TDD UL/DL configuration for timing of UL scheduling and UL HARQ. The WTRU 501 also follows (or uses) 507 the second TDD UL/DL configuration for timing of DL scheduling and DL HARQ. The WTRU 501 determines at 508 a direction for each subframe with conflicting directions based on the received indication, see [0340]. The processor uses this technique for controlling PDSCH reception based on the information about the numerology and the information about the periodicity for the resource not available for PDSCH transmission, in a  The missing/crossed out limitations will be discussed in view of Zhang.)
Stern-Berkowitz is silent about the aforementioned missing/crossed limitations of: (1) receiving information about a numerology and information about at least one of a periodicity and a symbol for a resource not available for downlink shared channel (PDSCH) transmission, (2) the information about the at least one of the periodicity and the symbol for the resource not available for PDSCH transmission by higher layer signaling, (3) controlling PDSCH reception based on the information about the numerology and the information about the at least one of the periodicity and the symbol for the resource not available for PDSCH transmission, in a configuration supporting communication using a plurality of numerologies. However, Zhang discloses the missing/crossed limitations comprising: (1) receiving information about a numerology and information about at least one of a periodicity and a symbol for a resource not available for downlink shared channel (PDSCH) transmission, (2) the information about the at least one of the periodicity and the symbol for the resource not available for PDSCH transmission by higher layer signaling, (3) controlling PDSCH reception based on the information about the numerology and the information about the at least one of the periodicity and the symbol for the resource not available for PDSCH transmission, in a configuration supporting communication using a plurality of numerologies (For items 1, 2 and 3: The method includes receiving an indication of a value of a first subcarrier spacing and a value of a first sub-frame duration for the first type of numerology signal to be applied to a first sub-frame of OFDM symbols, see [0006]. The OFDM numerology schemes permit one or more of: multiple subcarrier spacing options; multiple transmission time interval (TTI) options; multiple cyclic prefix (CP) options; multiple carrier bandwidth options; and multiple fast Fourier Transform 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Stern-Berkowitz’s method by adding the teachings of Zhang in order to make a more effective method by allowing for the optimal selection of parameters for each service group and, thus, facilitating overall system efficiency, see (Zhang, [0036].).
Regarding claim 12, Stern-Berkowitz teaches a base station (Fig. 7 item 702) comprising: 
a transmitter that transmits information about a numerology and information about at least one of a periodicity (FIG. 2 shows a TDD UL/DL configurations. FIGS. 3A-3F show embodiments of RE locations. Table 1 shows the TDD UL/DL configurations along with the UL/DL switching point periodicity of the configurations, see [0023]. FIG. 7 shows a TDD operation in an eNB. The eNB 702 transmits at 703 a first TDD UL/DL configuration for a cell to the WTRU 701. The eNB 702 also transmits at 704 a second TDD UL/DL configuration for the cell to the WTRU 701. The eNB 702  transmits at 705 an indication of directions to use for subframes with conflicting directions between the first TDD UL/DL configuration and the second TDD UL/DL configuration to the WTRU 701, see [0340]. A transmitter transmits information in some or all of the OFDM symbols of a subframe, see [0168].The used sub-carrier spacing for this particular specification is 15 kHz. A reduced sub-carrier spacing mode using 7.5 kHz is also possible, see [0002]. This technique is used by a transmitter to transmit information about a numerology and information about at least one of a periodicity for a resource not the information about the at least one of the periodicity (The transmitter sends one or more indications of UL/DL direction of subframes through higher layer and/or physical layer signaling, see [0152]. The first TDD UL/DL configuration may be cell-specific and may be transmitted by the eNB in a system information block. The second TDD UL/DL configuration may be WTRU-specific and may be transmitted by the eNB in RRC signaling, see [0342]. The missing/crossed out limitations will be discussed in view of Zhang.); and 
a processor that controls PDSCH transmission corresponding to the information about the numerology and the information about the at least one of the periodicity (The eNB 702 follows (or uses) 706 the first TDD UL/DL configuration for timing of UL scheduling and UL HARQ for the WTRU 701. The eNB 702 follows (or uses) 707 the second TDD UL/DL configuration for timing of DL scheduling and DL HARQ for the WTRU. The eNB 702  transmits 708 a control and/or data channel in the DL to the WTRU 701 in a subframe which is UL in the first TDD UL/DL configuration. Such transmission may or may only be performed by the eNB in conflicting subframes which may be identified as DL in the transmitted indication 705, see [0342]. This technique is sued by a processor that controls PDSCH transmission corresponding to the information about the numerology and the information about the periodicity in the resource not available for PDSCH transmission, in a configuration supporting communication  The missing/crossed out limitations will be discussed in view of Zhang.).
Stern-Berkowitz is silent about the aforementioned missing/crossed limitations of: (1) a transmitter that transmits information about a numerology and information about at least one of a periodicity and a symbol for a resource not available for downlink shared channel (PDSCH) transmission, (2) the information about the at least one of the periodicity and the symbol for the resource not available for PDSCH transmission by higher layer signaling, (3) a processor that controls PDSCH transmission corresponding to the information about the numerology and the information about the at least one of the periodicity and the symbol in the resource not available for PDSCH transmission, in a configuration supporting communication using a plurality of numerologies. However, Zhang discloses the missing/crossed limitations comprising: (1) a transmitter that transmits information about a numerology and information about at least one of a periodicity and a symbol for a resource not available for downlink shared channel (PDSCH) transmission, (2) the information about the at least one of the periodicity and the symbol for the resource not available for PDSCH transmission by higher layer signaling, (3) a processor that controls PDSCH transmission corresponding to the information about the numerology and the information about the at least one of the periodicity and the symbol in the resource not available for PDSCH transmission, in a configuration supporting communication using a plurality of numerologies (For items 1, 2 and 3: The method includes receiving an indication of a value of a first subcarrier spacing and a value of a first sub-frame duration for the first type of numerology signal to be applied to a first sub-frame of OFDM symbols, see [0006]. The OFDM numerology schemes permit one or more of: multiple subcarrier spacing options; multiple transmission time interval (TTI) options; multiple cyclic prefix (CP) options; multiple carrier bandwidth options; 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Stern-Berkowitz’s apparatus by adding the teachings of Zhang in order to make a more effective apparatus by allowing for the optimal selection of parameters for each service group and, thus, facilitating overall system efficiency, see (Zhang, [0036].).
Regarding claim 18, Stern-Berkowitz teaches a system comprising a base station and a terminal (Fig. 5 items 501 and 502, Fig. 7 items 701 and 702), wherein; 
the base station (Fig. 5 item 502, Fig. 7 items 702) comprises: 
a transmitter that transmits information about a numerology and information about at least one of a periodicity (FIG. 2 shows a TDD UL/DL configurations. FIGS. 3A-3F show embodiments of RE locations. Table 1 shows the TDD UL/DL configurations along with the UL/DL switching point periodicity of the configurations, see [0023]. FIG. 7 shows a TDD operation in an eNB. The eNB 702 transmits 703 a first TDD UL/DL configuration for a cell to the WTRU 701. The eNB 702 also transmits 704 a second TDD UL/DL configuration for the cell to the WTRU 701. The eNB 702  transmits 705 an indication of directions to use for subframes with conflicting directions between the first TDD UL/DL configuration and the second TDD UL/DL configuration to the WTRU 701, see [0340]. A transmitter transmits information in some or all of the OFDM symbols of a subframe, see [0168].The used sub-carrier spacing for this particular specification is 15 kHz. A reduced sub-carrier spacing mode using 7.5 , the information about the at least one of the periodicity (The transmitter sends one or more indications of UL/DL direction of subframes through higher layer and/or physical layer signaling, see [0152]. The first TDD UL/DL configuration may be cell-specific and may be transmitted by the eNB in a system information block. The second TDD UL/DL configuration may be WTRU-specific and may be transmitted by the eNB in RRC signaling, see [0342]. The missing/crossed out limitations will be discussed in view of Zhang.), 
a first processor that controls PDSCH transmission corresponding to the information about the numerology and the information about the at least one of the periodicity (The eNB 702 follows (or uses) 706 the first TDD UL/DL configuration for timing of UL scheduling and UL HARQ for the WTRU 701. The eNB 702 follows (or uses) 707 the second TDD UL/DL configuration for timing of DL scheduling and DL HARQ for the WTRU. The eNB 702  transmits 708 a control and/or data channel in the DL to the WTRU 701 in a subframe which is UL in the first TDD UL/DL configuration. Such transmission may or may only be performed by the eNB in conflicting subframes which may be identified as DL in the transmitted indication 705, see [0342]. This technique is sued by a first processor that controls PDSCH transmission corresponding to the information about the numerology and the information about the periodicity  The missing/crossed out limitations will be discussed in view of Zhang.); and 
the terminal comprises (Fig. 5 item 501, Fig. 7 item 701): 
a receiver that receives the information about the numerology and the information about at least one of the periodicity (Fig. 5 shows the WTRU 501 receives a first TDD UL/DL frame configuration and a second TDD UL/DL frame configuration from an eNB 502 at steps 503 and 504 respectively. In step 505, the wireless receive/transmit unit receives an indication of directions to use for subframes with conflicting directions between the first TDD UL/DL frame configuration and the second TDD UL/DL frame configuration, see [0340]. A WTRU receives information in some or all of the OFDM symbols of a subframe, see [0168]. The used sub-carrier spacing for this particular specification is 15 kHz. A reduced sub-carrier spacing mode using 7.5 kHz is also possible, see [0002]. This technique is used by a receiver that receives the information about the numerology and the information about periodicity for the resource not available for PDSCH transmission. The missing/crossed out limitations will be discussed in view of Zhang.); and 
a second processor that controls PDSCH reception based on the information about the numerology and the information about the at least one of the periodicity (Fig. 4B shows a system diagram of a wireless transmit/receive unit (WTRU) 102. The WTRU 102 includes a processor 118, a transceiver 120, a transmit/receive element 122 and other elements, see [0071]. The processor 118 is coupled to the transceiver 120, which is coupled to the  The missing/crossed out limitations will be discussed in view of Zhang.),
 wherein the receiver receives the information about the at least one of the periodicity (The WTRU receives one or more indications of UL/DL direction of subframes through higher layer and/or physical layer signaling, see [0152]. The second TDD UL/DL configuration may be WTRU-specific and may be transmitted by the eNB in RRC signaling which may be WTRU-specific or dedicated signaling. The indication of directions to use for subframes with conflicting directions is transmitted by the eNB in RRC or physical layer signaling. See [0340]. The missing/crossed out limitations will be discussed in view of Zhang.).
Stern-Berkowitz is silent about the aforementioned missing/crossed limitations of: (1) a symbol, (2) the symbol, (3)  the symbol , (4 ) a symbol, (5) the symbol, (6) the symbol. However, Zhang discloses the missing/crossed limitations comprising: (1) a symbol, (2) the symbol, (3)  the symbol , (4 ) a symbol, (5) the symbol, (6) the symbol (For items 1-6: The method includes receiving an indication of a value of a first subcarrier spacing and a value of a first sub-frame duration for the first type of numerology signal to be applied to a first sub-frame of OFDM symbols, see [0006]. The OFDM numerology schemes permit one or more of: multiple subcarrier spacing options; multiple transmission time interval (TTI) options; multiple cyclic prefix (CP) options; multiple carrier bandwidth options; and multiple fast Fourier Transform (FFT) sizes. Accordingly, the OFDM numerology schemes is flexible enough to satisfy different requirements, see [0035]. Examiner’s note: the examiner addressed at least one of the options.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Stern-Berkowitz’s system by adding the teachings of Zhang in order to make a more effective system by allowing for the optimal selection of parameters for each service group and, thus, facilitating overall system efficiency, see (Zhang, [0036].).
 Regarding claim 10, Stern-Berkowitz and Zhang teach all the claim limitations of claim 7 above; and Stern-Berkowitz further teaches wherein the numerology is a subcarrier spacing (A sub-carrier spacing of 15 KHz is used. A reduced sub-carrier spacing mode using 7.5 kHz is also possible, see [0002]. So, the numerology is a subcarrier spacing.).
 Regarding claim 17, Stern-Berkowitz and Zhang teach all the claim limitations of claim 8 above; and Stern-Berkowitz further teaches wherein the numerology is a subcarrier spacing (A sub-carrier spacing of 15 KHz is used. A reduced sub-carrier spacing mode using 7.5 kHz is also possible, see [0002]. So, the numerology is a subcarrier spacing.).
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. (US 20140086112, henceforth “Stern-Berkowitz”) in view of Zhang et al. (US 20160352551, henceforth “Zhang”) and further in view of Luo et al. (US 20100091702, henceforth “Luo”).
Regarding claim 16, Stern-Berkowitz and Zhang teach all the claim limitations of claim 7 above; and Stern-Berkowitz further teaches wherein the receiver receives information about (FIG. 2 shows a TDD UL/DL configurations. FIGS. 3A-3F show embodiments of RE locations. Table 1 shows the TDD UL/DL configurations along with the UL/DL switching point periodicity of the configurations, see [0023]. The processor together with the transceiver control the DL reception/UL transmission, see [0072]-[0073]. Fig. 5 shows the wireless receive/transmit unit 501 receives a first TDD UL/DL frame configuration and a second TDD UL/DL frame configuration from an eNB 502 at steps 503 and 504 respectively. In step 505, the wireless receive/transmit unit receives an indication of directions to use for subframes with conflicting directions between the first TDD UL/DL frame configuration and the second TDD UL/DL frame configuration. The WTRU 501 determines a direction for each subframe with conflicting directions based on the received indication.   see [0340]. A WTRU receives information in some or all of the OFDM symbols of a subframe, see [0168]. The missing/crossed out limitations will be discussed in view of Luo.).
 Stern-Berkowitz is silent about the aforementioned missing/crossed limitations of: (1) symbol candidates in the resource, (2) for each of the symbol candidates. However, Luo discloses the missing/crossed limitations comprising: (1) symbol candidates in the resource, (2) for each of the symbol candidates (For both 1 and 2: The UE obtains any number of candidate 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Stern-Berkowitz’s terminal by adding the teachings of Luo in order to make a more effective terminal by performing cell search quickly and efficiently, see (Luo, [0007].).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/M.M.M./Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466